DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment received on 11/22/2021. Claims 1-20 are currently pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eisenberg 2010/0088116 in view of Halstead 2007/0067185 and Morris 8,665,071.

Regarding claim 1 and claim 7, Eisenberg discloses a computerized method of routing radio-frequency identification (RFID) location data for an item tagged with a RFID tag from one of a plurality of RFID tag readers to at least one of a plurality of record-keeping units, the method comprising: receiving, by a central sever including a subscription list for the first identifier, the modification adding the first record-keeping unit to the subscription list for the first identifier; collecting a data set, including the first identifier, from the central server, where the data set has been communicated to the central server by an RFID tag reader of the plurality of RFID tag readers, wherein the data set is communicated in response to the RFID tag reader's detection of a signal broadcast by the first RFID tag; and responsive to collection of the data set and based on the subscription list for the first identifier, selectively communicating, by the central server, a location of the first RFID tag determined based on the RFID tag reader to the first record- keeping unit, wherein the first record-keeping unit updates the independently maintained record of item locations corresponding to the first identifier with the communicated location [48-52] [60-65] [90] [102-103] [121] [125-136] [FIG8] [FIG 12] [FIG 14].
However, Eisenberg fails to disclose , a location data subscription request from a first record-keeping unit of a plurality of record-keeping units each of which maintain an independent record of item locations, the location data subscription request including a first identifier corresponding to a first RFID tag; responsive to the location data subscription request, modifying a look-up table.
Halstead discloses , a location data subscription request from a first record-keeping unit of a plurality of record-keeping units each of which maintain an independent record of item locations, the location data subscription request including a first identifier corresponding to a 
However, Halstead further fails to explicitly disclose a look up table. Morris discloses a look up table for tracking [col 7, l. 1-7] [col 9, l. 15-20].  ]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eisenberg and Halstead in view of Morris as it is well known in the art to use look up tables for its ease to update changes to descriptions, which is a must for a healthcare setting. 
Regarding claim 2, Eisenberg in view of Halstead and Morris discloses all of the limitations of claim 1. Eisenberg further discloses  the plurality of record-keeping units includes a second record-keeping unit that is not included in the subscription list, and wherein selectively communicating the location of the first RFID tag excludes the second record-keeping unit [FIG 8D] [112].
Regarding claim 3, Eisenberg in view of Halstead and Morris discloses all of the limitations of claim 2. Eisenberg further discloses receiving, by the central server, another location data subscription request from the second record-keeping unit, the another location data subscription request including a second identifier corresponding to a second RFID tag; receiving, by the central server, another data set including the second identifier, communicated to the central server by the RFID tag reader, wherein the other data set is communicated in 
Regarding claim 5, Eisenberg in view of Halstead and Morris discloses all of the limitations of claim 1. Eisenberg further discloses collecting an indication communicated from the first record-keeping unit that a first item has been tagged with the first RFID tag; and in response to collecting the indication from the first record-keeping unit, generating a first tagging entry by associating the first identifier with the first item and the first RFID tag; and storing the first tagging entry being stored in a database associated with a central server [48-54].
Regarding claim 6, Eisenberg in view of Halstead and Morris discloses all of the limitations of claim 5. Morris further discloses response to storing the first tagging entry the central server generates the look-up table for tracking subscription requests for the first identifier [col 7, l. 1-7].
Regarding claim 8,
Regarding claim 9, Eisenberg in view of Halstead and Morris discloses all of the limitations of claim 7. Eisenberg further discloses the central server further maintains a database linking the particular identifier to the particular sensor tag (database) [abstract].
Regarding claim 10, Eisenberg in view of Halstead and Morris discloses all of the limitations of claim 7. Eisenberg further discloses a record- keeping unit communicates to the central server that a first item has been tagged with the particular sensor tag [48-54].
Regarding claim 11, Eisenberg in view of Halstead and Morris discloses all of the limitations of claim 7. Eisenberg further discloses  central server further collects an indication communicated from the first record-keeping unit that a first item has been tagged with the particular sensor tag [48-54].
Regarding claim 12, Eisenberg in view of Halstead and Morris discloses all of the limitations of claim 11. Eisenberg further discloses  responsive to collection of the indication the central server generates a particular tagging entry by associating the particular identifier with a particular item and the particular sensor tag [48-54].
Regarding claim 13, Eisenberg in view of Halstead and Morris discloses all of the limitations of claim 12. Morris further discloses response to generating the particular tagging entry the central server generates the subscription list in the look-up table for tracking subscription requests for the particular identifier [col. 7, l. 1-7].
Regarding claim 14, Eisenberg in view of Halstead and Morris discloses all of the limitations of claim 12. Morris further discloses  generating the particular tagging entry further comprises creating an expiration rule for the particular identifier related to determining an 
Regarding claim 18, Eisenberg in view of Halstead and Morris discloses all of the limitations of claim 7. Morris further discloses location data comprises: the particular identifier corresponding to the particular sensor tag; and further comprises a date/time stamp corresponding to a date/time the at least one of the plurality of sensor readers detected the signal broadcast by the particular sensor tag [col 9, l. 15-25].


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Eisenberg 2010/0088116 in view of Halstead 2007/0067185 and Morris 8,665,071 as applied to claims  1-3, 5-14 and 18, and in further view of Martucci 8,234, 128.

Regarding claim 15, Eisenberg in view of Halstead and Morris discloses all of the limitations of claim 14. However, none of the cited art discloses responsive to detection of the expiration of the particular item, the central server further: communicates discard commands to each of the set of record-keeping units, the set of record-keeping units comprising only the record-keeping units included in the subscription list corresponding to the particular identifier.
Martucci discloses responsive to detection of the expiration of the particular item, the central server further: communicates discard commands to each of the set of record-keeping units, the set of record-keeping units comprising only the record-keeping units included in the subscription list corresponding to the particular identifier (discard command) [col 6, l. 24-65]. It 
Regarding claim 16, Eisenberg in view of Halstead, Morris and Martucci discloses all of the limitations of claim 15. Martucci further discloses responsive to receipt of the discard commands, an audible or visual alert is generated by at least one of the record-keeping units [col 6, l. 24-65].

Allowable Subject Matter
Claims 4, 17, 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the cited prior art discloses the limitations of claims 4, 17, 19-20.

Response to Arguments

Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
In regards to the applicant’s arguments on page 11 of 14, the Applicant alleges that the look up table of Morris cannot be modified. However, as the Examiner would like to point out 
On page 12-13 of the remarks, the Applicant alleges that Martucci has no indication of a discard command. However as stated by the Applicant, Martucci discloses ignoring repeated alarms, thus those ignored alarms are discarded. The Examiner does not find the applicants arguments preservice and claims 1-3, 5-16, 18 are rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 10-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASIFA HABIB/Examiner, Art Unit 2887         

/THIEN M LE/Primary Examiner, Art Unit 2887